EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Abstract has been replaced by the following:

ABSTRACT
Selective receiver coatings provide high performance for concentrated solar power applications. The solar selective coating provides high solar absorptivity (90% or greater) with low IR emissivity (0.1 or less) while maintaining stability at temperatures greater than 700ºC. The coating comprises a composite of a mesoporous photonic matrix with a conformal optical coating.  One example composite coating includes a mesoporous photonic coating comprising a plurality of particles having sizes between 100nm and 2000nm, and a conformal optical coating formed by Atomic Layer Deposition (ALD) that infiltrates the mesoporous structure of the photonic coating and comprises metal nanoparticles and an amorphous dielectric matrix.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as noted in the prior office action, the closest prior art reference Knez (Synthesis and Surface Engineering of Complex Nanostructures of Atomic Layer Deposition) discloses the use of ALD to further tailor the optical properties of 3D photonic crystals formed by self-assembly of spherical nanoparticles by utilizing the ALD process to produce coated/infiltrated photonic structures wherein the optical spectra of a photonic crystal can be tuned over a wide range by varying the number of ALD cycles as well as incorporating additional layer material and/or doping material into the ALD process, such as Mn-doped ZnS, however, Knez does not teach or fairly suggest infiltrating the photonic structure with an optical coating comprising a cermet of Mo nanoparticles in a metallic state and an amorphous matrix of Al2O3, wherein the optical coating comprises 10 ALD cycle percentage of Mo nanoparticles as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 22, 2022